Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 2 has been amended; Claims 1-13 remain for examination, wherein claims 1, 10, and 12 are independent claims. 

Previous Rejections/Objections
Previous rejection of claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 05/06/2022.
However, in view of the Applicant’s amendments in the instant claims and newly cited evidence reference(s), a new ground rejection is listed as following:

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over Kawata et al  (US-PG-pub, 2014/0205855 A1, thereafter PG’855) evidenced by NPL: AISI S903-13, Standard method for determination of uniform and local ductility (2013 edition), thereafter NPL-1.
PG’855 is applied to the instant claims 1-4 and 8-9 for the same reason as stated in the precious office action dated 12/07/2021. 
Regarding the amendment in the instant claim 2, PG’855 teaches including 34 vol% of polygonal ferrite in steel #72 in table 14 of PG’855, which is within the claimed polygonal ferrite range of 2.0-35 Vol% as recited in the instant claim.
For further clarification, regarding UEl and LEl in the instant claim 1, Total El = UEl + LEl and all UEl> than LEl and UEl is at least half of TEl (refer to the table 3 of the instant specification). Actually, TEl, UEl and LEl are related to each other as evidenced by NPL-1. From equations (1)-(5) of NPL-1. A 3 inches gage total elongation (e3) includes e3e (2 inches linear elongation without fraction portion) and e1 (1 inch gage length with fraction portion). Therefore, e1 (corresponding to the LEl: local elongation) is at least 1/3 of the total elongation since it includes extra fraction portion. As pointed out in the previous office action dated 12/07/2021, example #72 in table 18 of PG’855 (corresponding to steel #P composition in table 1) specify TS 1355 MPa and total elongation 16%. If just pick the smallest possible UEl (half of TEl) 8% to calculate the TSxUEl, the calculated value is 10840 MPa.%, which reads on the claimed TSxUEl in the instant claim. If just pick the smallest possible LEl (1/3 of TEl) 5.3% to calculate the TSxLEl, the calculated value is 7181.5 MPa.%, which reads on the claimed TSxLEl in the instant claim. Therefore, PG’855 teaches the claimed properties.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over PG’855 as evidenced by NPL-1.
PG’855 is applied to the instant claims 5-6 for the same reason as stated in the precious office action dated 12/07/2021.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PG’855 evidenced by NPL-1, further in view of Imai et al (US-PG-Pub 2014/0212686 A1, thereafter PG’686).
PG’855 in view of PG’686 is applied to the instant claim 7 for the same reason as stated in the precious office action dated 12/07/2021.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over PG’855 evidenced by NPL-1, in view of Tomida et al (US-PG-pub 2008/0202639 A1, thereafter PG’639).
PG’855 in view of PG’639 is applied to the instant claims 10-13 for the same reason as stated in the precious office action dated 12/07/2021. 

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US-PG-pub, 2014/0287263 A1, thereafter PG’263).
PG’263 in view of PG’686 is applied to the instant claim 10-13 for the same reason as stated in the precious office action dated 12/07/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) in view of PG’855.  
claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) in view of PG’855 is applied to the instant claims 1-9 for the same reason as stated in the precious office action dated 12/07/2021.
Response to Arguments
Applicant’s arguments to the art rejection to claims 1-13 have been considered but they are not persuasive. Regarding the Applicant’s argument which related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant’s arguments are summarized as following:
1, Although Kawata et al  (PG’855) teaches TEl but it does not specify the claimed UEl and LEl and corresponding ductility. 
2, Kawata et al  (PG’855) does not specify the claimed C content in the retained austenite since document JP2002-294400 is a prior art and they have different manufacturing process. 
3, US’263 does not teach every process steps as claimed in the instant claim 10-13.
4, regarding the rejection on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) in view of PG’855, they do not specify the C in the retained austenite and claimed properties. There is no motivation to combine PG’855 to the copending application No. 16/312,214 (US 10,787,727 B2).
In response, 
Regarding the argument 1, refer to the rejection for the instant claim above, evidence reference NPL-1 is further cited to show the relationship of TEl, UEl and LEl. Detail discussion can refer to the rejection above.
Regarding the argument 2, as pointed out in the rejection for the instant claims above and refer to the previous office action dated 12/07/2021, the example of Kawata et al  (PG’855) teaches the same alloy composition and microstructure including 5 vol% retained austenite (#72 in table 14 of PG’855) as claimed in the instant invention. The C amount in retained austenite fully depends on the alloy composition and microstructure. MPEP 2112 III&IV. This position can be further evidenced by document JP2002-294400. Actually, PG’855 has disclosed that “retained austenite whose C content is 1.2 mass % or less and whose volume fraction is 5% or more” as known fact. (par.[0004] of PG’855. Actually, the carbon amount in retained austenite cannot be affected by the process at temperature lower than austenite temperature (A1 about 738oC from Fe-C diagram). Therefore, there is no evidence to show the argued process, such as: temper rolling at temperature 200-600oC and/or heat treating at temperature range 350-450oC would affect the C amount and distribution the retained austenite.
Regarding the arguments 3, as pointed out in the rejection for the instant claims 10-13, Firstly, it is noted that there is no microstructure limitations in the instant claims 10-13, Secondly, although PG’263 does not provide tempering rolling rate for the alloy #86 of PG’263 as claimed in the instant claim, however, PG’263 provides examples to perform cooling-tempering-corrective rolling with reduction rate 0.45% (#10 in table 5 of PG’263), 1.10% (#15 in table 5 of PG’263), or 1.0% (#46 in table 6 of PG’263). The invention of PG’263 ought to be taken as a whole, and should not in any way be limited to the examples provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said steps/parameter within the disclosed range. In the instant case, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper amount of tempering rolling according to the examples #10, #15, and #46 for #86 of PG’263 in order to obtain the corrective reduction results since PG’263 teaches the same galvanized high-strength steel sheet throughout whole disclosing range.
Regarding the arguments 4, as pointed out in the previous office action dated 12/07/2021,  Claims 1-9 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5 of copending application No. 16/312,214 (US 10,787,727 B2) in view of PG’855, PG’855 teaches the argued claimed features. The combination and the motivation for the combination can refer to the previous office action dated 12/07/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734